Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Applicant’s arguments are directed towards amendments address by newly added reference, Cahill et al. (US 20200267090 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-7, 9-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pell (US 20180176508 A1) in view of Kasi (US 20180255368 A1) and Cahill et al. (US 20200267090 A1).

Claim 1	Pell teaches a method for managing user access to a multimedia content for an online conference using metadata, the method comprising:
identifying a plurality of contexts for each of a plurality of conference data streams extracted from the multimedia content based on at least one predefined data, (FIG. 5, step 540, ¶0127, determining a social context for a given video conference data streams based on user information; ¶0031, wherein this is determined for each of a plurality of video conference data streams) using a Machine Learning (ML) model; (FIG. 1, Context Manager 108, ¶0043, wherein context identification utilizes machine learning)
generating a plurality of metadata types based on the plurality of contexts associated with each of the plurality of conference data streams; (FIG. 5, ¶0129, generating customized video conference parameters, i.e. metadata, based on context)
However, Pell does not explicitly teach providing, to a user, a plurality of options corresponding to the plurality of metadata types for accessing a section of interest in the plurality of conference data streams, using the ML model; 
receiving from the user, at least one selected option from the plurality of options; and 
validating the user access to one or more of the plurality of conference data streams that correspond to the at least one selected option, 
wherein validating the user access comprises:
extracting details associated with the user;
deriving, from an organization data, access rights associated with the user based on the extracted details, wherein the organization data comprises a role assigned to the user and access rights associated with the role, wherein the access rights define access of various data to the user; and
verifying whether the user has rights to access the one or more of the plurality of conference data streams, based on the access rights derived from the organization data; and
providing the user access to the one or more of the plurality of conference data streams, based on validating the user access.
From a related technology, Kasi teaches providing, to a user, a plurality of options corresponding to the plurality of metadata types for accessing a section of interest in the plurality of data streams, using the ML model; (Kasi, FIG. 3, step 306, ¶0036-¶0037, providing a plurality media content streams for accessing segments of interests)
receiving from the user, at least one selected option from the plurality of options; (Kasi, FIG. 3, step 308, ¶0037, receiving a selection of particular segment of interest) and
validating the user access to one or more of the plurality of conference data streams that correspond to at least one selected option (Kasi, FIG. 3, step 310, ¶0037, validating the user access by providing the selected content to the user based upon their selection; ¶0026, and based their access or subscription rights, wherein their subscription rights are derived from subscription data, i.e. the organization’s data of for subscribers)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pell to incorporate the content stream presentation methods described in Kasi in order to keep users apprised of content in which users have interest. (Kasi, ¶0002)
However, Pell in view of Kasi does not explicitly teach wherein validating the user access comprises:
extracting details associated with the user;
deriving, from an organization data, access rights associated with the user based on the extracted details, wherein the organization data comprises a role assigned to the user and access rights associated with the role, wherein the access rights define access of various data to the user; and
verifying whether the user has rights to access the one or more of the plurality of conference data streams, based on the access 	rights derived from the organization data; and
providing the user access to the one or more of the plurality of conference data streams, based on validating the user access. 
From a related technology, Cahill teaches extracting details associated with the user; (FIG. 2, ¶0021, extracting a set of user credentials associated with the user)
deriving, from an organization data, access rights associated with the user based on the extracted details, (¶0021, wherein the validating access right requests are derived from the user credentials and from organizational data) wherein the organization data comprises a role assigned to the user and access rights associated with the role, wherein the access rights define access of various data to the user; (¶0021, wherein organizational data comprises identity or roles and access rights associated with that role) and
verifying whether the user has rights to access, based on the access rights derived from the organization data; (¶0021, verifying based on the organization data) and
providing the user access, based on validating the user access. (¶0021, providing based upon the organization data) It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pell in view of Kasi access right validation as described by Cahill in order to ensure proper and efficient access to role appropriate material. 

Claim 2	Pell in view of Kasi and Cahill teaches Claim 1, and further teaches recording the online conference as the multimedia content, (Pell, FIG. 4, ¶0122, wherein the video conference stream data is stored, i.e. recorded, in data storage 416) wherein the multimedia content comprises at least one of an audio recording, text, images, and a video recording. (Pell, ¶0122, wherein the recorded content comprises a video recording)

Claim 3.	Pell in view of Kasi and Cahill teaches Claim 2, and further teaches
identifying a plurality of sections in the multimedia content based on a change in values of at least one parameter from a plurality of conference parameters; (Pell, ¶0060, identifying sections based upon differences or changes between importance score) and 
extracting the plurality of conference data streams based on the identified plurality of sections. (Pell, ¶0060, extracting the conferenced streams with different compression levels based upon the identified sections)

Claim 4	Pell in view of Kasi teaches Claim 3, and further teaches
wherein the at least one predefined data comprises the organization data, (Pell, ¶0075, company organizational information) at least one topic, type of content, (Pell, ¶0075, the video conference topic being previously discussed) user roles and access rights derived from the organization data, (Pell, ¶0075, employment relationships identified from company organizational information) participant details, (Pell, ¶0075, details on whether a participant has previously discussed a topic) speaker details, (Pell, ¶0075, Examiner notes that speakers would be included within participants) and user defined data. (Pell, ¶0075, user defined data such as user-identifying information)

Claim 5	Pell in view of Kasi and Cahill teaches Claim 4, and further teaches wherein the plurality of conference parameters corresponds to the at least one predefined data. (Pell, ¶0059-¶0060, wherein the importance score corresponds to the predefined data)

Claim 6	Pell in view of Kasi and Cahill teaches Claim 1, and further teaches wherein the metadata types comprise at least one of 
a word cloud metadata, a topic based metadata, a task based metadata, a speaker based metadata, a role specific metadata, a screen share based metadata, metadata based on most liked content, disruption metadata, geographic location metadata, and a participant based metadata. (Pell, ¶0075, details on whether a participant has previously discussed a topic)

Claim 7	Pell in view of Kasi and Cahill teaches Claim 1, and further teaches associating each of the plurality of metadata types with at least one conference data stream from the plurality of conference data streams. (Pell, FIG. 6, step ¶0134-¶0135, wherein a data stream are associated a plurality of metadata types as being video or presentation channels)

Claim 9	Pell in view of Kasi and Cahill teaches Claim 1, and further teaches further comprising training the ML model to identify the plurality of contexts based on a plurality of predefined rules. (Pell, ¶0190, )

Claims 10-16 are taught by Pell in view of Kasi and Cahill as described for Claims 1-7 respectively.
	Claim 18 is taught by Pell in view of Kasi and Cahill as described for Claim 9. 
Claims 19 and 20 are taught by Pell in view of Kasi and Cahill as described for Claim 1 and 3 respectively. 

3.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pell (US 20180176508 A1) in view of Kasi (US 20180255368 A1), Cahill et al. (US 20200267090 A1), and in further view of Loeheide et al. (US 20180343491 A1).

Claim 8	Pell in view of Kasi and Cahill teaches Claim 1, but does not explicitly teach 
generating a plurality of markers associated with each of the plurality of metadata types; and appending each of the plurality of markers to the multimedia content at associated sections in the multimedia content.
From a related technology, Loeheide teaches generating a plurality of markers associated with each of a plurality of metadata types; (FIG. 3A, step 310, ¶0157, generating a plurality of tags; ¶0083, wherein each tag has an associated metadata type) and 
appending each of the plurality of markers to the multimedia content at associated sections in the multimedia content. (FIG. 4B, Contextually Tagged Scene 412, ¶0181, appending a contextually tagged scene)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pell in view of Kasi to better differentiate data streams and offer enhanced viewer experiences by incorporating the ability to present contextual tags within multimedia content as described by Loeheide. (¶0006-¶0007)

	Claim 17 is taught by Pell in view of Kasi, Cahill and Loeheide as described for Claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442